        Case 2:20-cv-01017-CLM Document 36 Filed 04/22/21 Page 1 of 6                     FILED
                                                                                 2021 Apr-22 PM 12:56
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

CHARLES HENRY JONES, III,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )         Case No. 2:20-CV-01017-CLM
                                        )
FRESENIUS USA                           )
MANUFACTURING, INC.,                    )
                                        )
      Defendant.                        )


                          MEMORANDUM OPINION

      Charles Henry Jones III, an African American man, filed a charge of

discrimination with the EEOC, alleging that his employer, Fresenius USA

Manufacturing, discriminated against him because of his race. Doc. 22-1. The EEOC

issued Jones a Notice of Right to Sue letter (doc. 1, p. 10), after which Jones filed

his first complaint, and later an amended complaint.

      Fresenius has moved to dismiss Counts 7-9 of Jones’s Amended Complaint

for failure to exhaust. See Doc. 22 (amended complaint); 26 (motion to dismiss).

Jones concedes that Count 9 is due to be dismissed (doc. 28 at 6), so the court will

grant Fresenius’s motion dismiss Count 9. For the reasons stated within, the court

denies Fresenius’ motion to dismiss Counts 7-8.
           Case 2:20-cv-01017-CLM Document 36 Filed 04/22/21 Page 2 of 6




                                  STATEMENT OF THE FACTS

        Jones worked for Fresenius as a long-haul truck driver from June 2011 until

September 2019, when Jones claims Fresenius constructively discharged him. 1 A

few days later, Jones filed a charge of discrimination against Fresenius with the

EEOC. The charge reads:




The EEOC gave Jones a Right to Sue letter on April 23, 2020. Jones filed this lawsuit

on July 17, 2020.

                                      STANDARD OF REVIEW

        Title VII requires that Plaintiffs exhaust all available administrative remedies

before filing a lawsuit—i.e., an EEOC charge. Wilkerson v. Grinnell Corp., 270 F.3d

1314, 1317 (11th Cir. 2001). When the Plaintiff files a lawsuit, his complaint is

limited by the scope of the EEOC investigation that can reasonably be expected to


1
 Jones states in his complaint that his last day was September 2019, though the court takes notice that, in his EEOC
charge, he says that his last day was August 30, 2019.
        Case 2:20-cv-01017-CLM Document 36 Filed 04/22/21 Page 3 of 6




have grown out of the EEOC charge. Gregory v. Ga. Dep’t of Human Res., 355 F.3d

1277, 1280 (11th Cir. 2004). The Eleventh Circuit has said that the scope of an

EEOC charge should not be strictly interpreted and that it is “extremely reluctant”

to allow a procedural technicality to bar a discrimination claim. Id. If the claims in

the complaint amplify, clarify, or more clearly focus the EEOC charge, the claim

may move forward. Ray v. Freeman, 626 F.2d 439, 443 (5th Cir. 1980).

                                      ANALYSIS

Count 7: Hostile Work Environment with Constructive Discharge

      In Count 7, Jones alleges that Fresenius’s Transportation Supervisor (Tidisco)

and Distribution Center Manager (Heiner) created a hostile work environment for

African American employees and that hostility forced Jones to resign. Doc. 22 ¶¶

144-161. Defendants often raise two distinct arguments against such claims at the

Rule 12 stage: (1) the Plaintiff did not exhaust the claim in his EEOC charge and (2)

the facts in the complaint, if proved true, would not entitle the Plaintiff to relief. But

Fresenius limits its argument to exhaustion; it does not argue that Count 7 or its §

1981 counterpart, Count 5, fail to plead facts that would entitle Jones to relief. See

Doc. 26 at 4-9. So the court’s task is limited to determining whether the EEOC could

be reasonably expected to have investigated the claim Jones alleges in Count 7.
        Case 2:20-cv-01017-CLM Document 36 Filed 04/22/21 Page 4 of 6




      The following chart compares the facts that Jones put in his EEOC charge

with the facts that Jones alleged in Count 7:

              EEOC Charge                             Complaint (Count 7)

  • Low wages                                • Lower paid miles per hour rating
  • Less desirable route assignments         • Given route assignments that
  • Less desirable work hours                  required driver to unload
  • Lack of promotions                       • Poor evaluations because of
  • Less desirable job assignments             assignment choices
  • Less desirable load assignments          • Fresenius failed to post openings for
  • Poor evaluations                           jobs that do not require drivers to
  • Disciplines                                unload
  • Fresenius failed to post desirable       • Fresenius told Jones he was not the
    openings                                   “right fit” for jobs that were given to
  • Fresenius told Jones he was not the        white drivers
    “right fit” for jobs that went to less   • Fresenius’s refusal to give Jones
    qualified white employees                  better assignments prevented him
                                               from having a healthy lifestyle and
                                               more time with family


Doc. 22-1 at 2 (EEOC Charge); 22 at 25 (Complaint). The chart shows that Count 7

stems from the same facts that Jones presented to the EEOC, just with more detail.

So the court finds that Jones exhausted Count 7 because the EEOC could be

reasonably expected to have investigated the facts that support Count 7. Gregory,

355 F.3d at 1280; see also 29 C.F.R. § 1601.12(b) (“…a charge is sufficient when

the Commission receives from the person making the charge a written statement

sufficiently precise to identify the parties, and to describe generally the action or

practices complained of”).
        Case 2:20-cv-01017-CLM Document 36 Filed 04/22/21 Page 5 of 6




      This ruling comes with two caveats. First, the court is not ruling that Jones’s

facts, as pleaded, can sustain a claim for hostile work environment with constructive

discharge because Fresenius limited its argument to failure to exhaust. See Doc. 26

at 4-9. Fresenius may raise its merits argument in future motions.

      Second, the court’s finding of exhaustion is limited to the facts pleaded in the

EEOC charge and now pleaded in Count 7. “Allegations of new acts of

discrimination, offered as the essential basis for the requested judicial review, are

not appropriate” absent presentation to the EEOC. Ray, 626 F.2d at 443.


Count 8: Retaliatory Hostile Work Environment with Constructive Discharge

      Count 8 is identical to Count 7, except that Jones alleges that Fresenius took

the actions that created the hostile work environment because Jones complained to

management about discrimination more than 40 times. Doc. 22 ¶¶163-65. Jones

checked the ‘retaliation’ box on his EEOC charge and alleged that he complained to

Heiner (the Distribution Center Manager) about discrimination. Doc. 22-1 at 2. So

the court finds that Jones exhausted Count 8 because the EEOC could be reasonably

expected to have investigated the facts that support Count 8. The court places the

same two caveats on this ruling that the court placed on its Count 7 ruling.

Count 9: Negligent Hiring, Training, Supervision, and Retention

      In his brief in opposition, Jones says that he “voluntarily dismisses” Count 9.
        Case 2:20-cv-01017-CLM Document 36 Filed 04/22/21 Page 6 of 6




Doc. 28 at 6. So the court will grant Fresenius’ motion to dismiss Count IX, without

prejudice.

                                  CONCLUSION

      For the reasons stated above, Fresenius’s motion to dismiss is due to be

GRANTED in part and DENIED in part. The court will grant Fresenius’s motion

as to Count 9 and deny Fresenius’s motion as to Counts 7-8. This court will enter a

separate order carrying out this finding.

      DONE and ORDERED on April 22, 2021.


                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
